DETAILED ACTION
The amendment filed on 07/22/2021 has been entered and fully considered. Claims 1-20 are pending, of which claim 1-3, 17 and 20 is amended.

Response to Amendment
In response to amendment, the examiner modifies rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,254,262. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the currently patented claims expressly recite the similar subject matter, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ both device and methods, as recited in both sets of claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zhang et al. (US 2009/0184005, IDS)(Zhang)
Regarding claim 2, Zhang discloses a hydrogen sulfide (H2S) detecting apparatus (abstract) comprising:
a single reaction chamber defining a first volume (sample container in Fig. 3)(par [0031]);
a single trapping chamber positioned adjacent to the reaction chamber (sleeve 12), trapping chamber defining a second volume (Fig. 3, par [0030]); and
2S-permeable membrane (14) positioned between and separating the
reaction chamber and the of trapping chamber (Fig. 1, par [0024]);
wherein the first volume is greater than the second volume (Fig. 3).
Zhang does not specifically disclose that wherein the first volume being between 4 and 7 times as large as the second volume. However, since the volume of the chamber affects the operation of the detection, it would have been obvious to one of ordinary skill in the art to optimize the volume of the reaction chamber and trapping chamber by routine experimentation.
The court held that “[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456 (Fed. Cir. 1955). In this case, the general conditions of the claim 2 are discloses in Zhang, it is not inventive to discover the optimum or workable ranges of the volume ratio by routine experimentation.
Claim 1, 3-11, 13, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zhang et al. (US 2009/0184005, IDS)(Zhang) in view of Bormann et al. (US 2012/0305500) (Bormann).
Regarding claim 1, Zhang discloses a hydrogen sulfide (H2S) detecting apparatus (abstract) comprising:
a single reaction chamber defining a first volume (sample container in Fig. 3)(par [0031]);
a single trapping chamber positioned adjacent to the reaction chamber (sleeve 12), trapping chamber defining a second volume (Fig. 3, par [0030]); and
an H2S-permeable membrane (14) positioned between and separating the
reaction chamber and the of trapping chamber (Fig. 1, par [0024]);
wherein the first volume is greater than the second volume (Fig. 3).
Zhang does not specifically disclose that the trapping chamber fixedly attached to the reaction chamber. However, Court has held that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice.” (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). In this case, use of a one piece construction of the two chambers instead of disclosed in Zhang would be merely a matter of obvious engineering choice. 

Regarding claim 3, Zhang does not specifically disclose that wherein the reaction chamber is substantially defined by an interior of walls of a base and the membrane, the trapping chamber is defined by an interior of walls of a lid and the membrane. The underlying objective technical problem may therefore be seen in providing an alternative design of the shape of reaction chamber and trapping chamber, in order to increase the membrane area.  Bormann discloses an analysis device wherein a first chamber is substantially defined by an interior of walls of a base (base 200) and the membrane (filter 600), a second chamber is defined by an interior of walls of a lid (cover 100) and the membrane (filter 600) (Fig. 1D, par [0019]), which increases the membrane area (Fig. 1D). At time of the filing, it would have been to one of ordinary skill in the art to choose the design of Bormann, wherein the reaction chamber is substantially defined by an interior of walls of a base and the membrane, the trapping chamber is defined by an interior of walls of a lid and the membrane, in order to increase the membrane area.
Regarding claim 4, Bormann discloses a deposit passage to access and deposit a sample into the reaction chamber, the deposit passage one of extending from the walls of the base and being defined by a bore in the walls of the base (Fig. 1D).
Regarding claim 5, Bormann discloses a testing passage to access the trapping chamber, the testing passage one of extending from the walls of the lid and being defined by a bore in the walls of the lid (Fig. 1D).
Regarding claim 6, Bormann discloses that one of the base and the lid, the lid and the membrane, and the base, the lid, and the membrane being opaque (translucent) (par [0039]).
Regarding claim 7, Bormann discloses that the lid and the base being hermetically sealed to one another (Fig. 1D).
Regarding claim 8, ultrasonic welding is well-known in the art at time of the filing.

Regarding claim 10, having one or more feet extending from the base to stabilize the apparatus wherein the feet are oriented on an opposite side of the apparatus from the deposit passage is conventional.
Regarding claim 11, having one of a fluid tight deposit cap removably located in and sealing off a deposit passage, a fluid tight testing cap removably located in and sealing off a testing passage are conventional.
Regarding claim 13, Zhang discloses that wherein the trapping chamber is preloaded with a buffer to make the trapping chamber environment basic, with a pH above 8 (par [0044]).
Regarding claim 16, Zhang discloses that wherein the membrane is permeable to H2S, but substantially impermeable to HS- (par [0026]).
Regarding claim 19, Bormann discloses that wherein the lid defines an elevated spacing (Fig. 1D) and a deposit passage extends substantially orthogonally to a plan defined by the membrane (Fig. 1D).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Bormann as applied to claims 1, 3-11, 13, 16 and 19 above, and further in view of Levitt et al. (antioxidants & Redox Signal, 2011, IDS) (Levitt).
Regarding claim 12, Zhang does not specifically disclose that wherein the reaction chamber is preloaded with a buffer to make the reaction chamber environment acidic, with a pH below 6. However, Levitt discloses that wherein the reaction chamber is preloaded with a buffer to make the reaction chamber environment acidic, with a pH below 6 (acidification with trichloroacetic acid), in order to obtain H2S from acid-labile sulfide (page 375, par 0). At time of the filing it would have been obvious to one of ordinary skill in the art to preload the reaction chamber with a buffer to make the reaction chamber environment acidic, with a pH below 6, in order to measure acid-labile sulfide in the sample.
Claim 15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Bormann as applied to claims 1, 3-11, 13, 16 and 19 above, and further in view of Sawula et al. (Acta Biochimica Polonica, 2008, IDS) (Sawula).

Regarding claim 17, Zhang discloses that wherein the trapping chamber contains a pH above 9 of a base buffer (par [0044]) containing 0.05 mM DTPA (Diethylenetriaminepentaacetic acid) (par [0047]) and the reaction chamber contains a buffer containing 0.05 mM DTPA (par [0047]). Zhang does not specifically disclose that the reaction chamber contains a pH below 3 of a phosphate buffer. However, Sawula discloses that the reaction chamber contains a pH below 3 of a phosphate buffer (page 121, par 1), in order to determine total sulfide in a sample (page 121, par 1). At time of the invention it would have been obvious to one of ordinary skill in the art to preload a pH below 3 of a phosphate buffer in the reaction chamber, in order to determine total sulfide in a sample.
Tris buffer is a common buffer for higher pH used in the art. It would have been obvious to one of ordinary skill in the art to optimize the concentration of DTPA by routine experimentation.
Regarding claim 18, Sawula discloses that wherein the reaction chamber further contains TCEP (Tris (2-carboxyethyl) phosphine hydrochloride) (page 122, par 2).
It would have been obvious to one of ordinary skill in the art to optimize the concentration of TCEP by routine experimentation.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang  in view of Bormann as applied to claims 1, 3-11, 13, 16 and 19 above, and further in view of Verscharen (US 7,282,081, IDS).
Regarding claim 14, Zhang does not specifically disclose that wherein an inner wall of the lid is concave and forms a conical recess into the inner wall of the lid, and the tip of the conical recess is circumferentially aligned with a center of the H2S permeable membrane. However, Verscharen discloses that wherein an inner wall of the lid is concave and forms a conical recess into the inner wall of the lid, and the tip of the 2S permeable membrane (Fig. 5). At time of the filing it would have been obvious to one of ordinary skill in the art to use concave lid and form a conical recess into the inner wall of the lid, and the tip of the conical recess is circumferentially aligned with a center of the H2S permeable membrane, in order to help H2S flow from the membrane.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2009/0184005, IDS)(Zhang) in view of Bormann et al. (US 2012/0305500) (Bormann) and Sawula et al. (Acta Biochimica Polonica, 2008, IDS) (Sawula).
Regarding claim 20, Zhang discloses a hydrogen sulfide (H2S) detecting apparatus (abstract) comprising:
a single reaction chamber defining a first volume (sample container in Fig. 3)(par [0031]);
a single trapping chamber (sleeve 12) positioned adjacent to the reaction chamber, the trapping chamber defining a second volume (Fig. 3, par [0030]);
an H2S-permeable membrane (14) positioned between and separating the reaction chamber and the of trapping chamber (Fig. 1, par [0024]);
wherein the first volume is greater than the second volume (Fig. 1);
trapping chamber contains a pH above 9 of a base buffer (par [0044]) containing 0.05 mM DTPA (Diethylenetriaminepentaacetic acid) (par [0047]);
the reaction chamber contains a buffer containing 0.05 mM DTPA (par [0047]).
Since the volume of the chamber affects the operation of the detection, it would have been obvious to one of ordinary skill in the art to optimize the volume of the reaction chamber and trapping chamber by routine experimentation.
Tris buffer is a common buffer used for higher pH in the art. It would have been obvious to one of ordinary skill in the art to optimize the concentration of DTPA by routine experimentation.
Zhang does not specifically disclose that the trapping chamber is fixedly attached to the reaction chamber, and the reaction chamber being substantially defined by an interior of walls of a base and the membrane; the trapping chamber being defined by an interior of walls of a lid and the membrane; a testing passage to access the testing chamber, the testing passage one of extending from the walls of the lid and being 
Having one or more feet extending from the base to stabilize the apparatus is conventional.
Zhang does not specifically disclose that the reaction chamber contains a pH below 3 of a phosphate buffer. However, Sawula discloses that the reaction chamber contains a pH below 3 of a phosphate buffer (page 121, par 1), in order to determine total sulfide in a sample (page 121, par 1). At time of the invention it would have been obvious to one of ordinary skill in the art to preload a pH below 3 of a phosphate buffer in the reaction chamber, in order to determine total sulfide in a sample.

Response to Arguments
Applicant's arguments filed 07/22/2021 have been fully considered but they are not persuasive. 

This argument is not persuasive. Zhang does not specifically disclose that the trapping chamber fixedly attached to the reaction chamber. However, Court has held that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice.” (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). In this case, use of a one piece construction of the two chambers instead of disclosed in Zhang would be merely a matter of obvious engineering choice. 
In addition, Bormann discloses a trapping chamber fixedly attached to the reaction chamber and the two chambers are separated by a membrane (600) (Fig. 1D, par [0019]). At time before the filing it would have been obvious to one of ordinary skill in the art to configure the trapping chamber being fixedly attached to the reaction chamber and separated by the membrane, in order to increase the area of the membrane as shown in Fig. 1D of Bormann.
Applicant argues that “Further, the Applicant notes that claim 2, the Office acknowledges that none of the art teaches the claimed elements, and further acknowledges that the claimed elements are a functional aspect of the invention recited in claim 2. Yet, without citing a reference teaching the claimed element, or even citing a case teaching a supposed per se obviousness, the Office just rejected the claim. The Office stated, again, with no citation “since the volume of the chamber affects the 
This argument is not persuasive.  The court held that “[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456 (Fed. Cir. 1955). In this case, the general conditions of the claim 2 are discloses in Zhang, it is not inventive to discover the optimum or workable ranges of the volume ratio by routine experimentation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797